          Case 1:08-cr-00170-YK Document 380 Filed 04/27/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID DUPREE,                               :
     Petitioner                             :
                                            :       No. 1:08-cr-00170
     v.                                     :
                                            :       (Judge Kane)
UNITED STATES OF AMERICA,                   :
     Respondent                             :
                                            :

                                        ORDER

     AND NOW, on this 27th day of April 2020, in accordance with the accompanying

Memorandum, IT IS ORDERED THAT:

     1.      Petitioner David Dupree=s Motion to Vacate Sentence under 28 U.S.C. ' 2255
             (Doc. No. 337), as supplemented by his Supplemental Motion to Vacate Sentence
             Under 28 U.S.C. § 2255 (Doc. No. 354), is DENIED;

     2.      A certificate of appealability SHALL NOT ISSUE; and

     3.      The Clerk of Court is directed to CLOSE civil case number 1:16-cv-01365.



                                                 s/ Yvette Kane
                                                Yvette Kane, District Judge
                                                United States District Court
                                                Middle District of Pennsylvania
